Citation Nr: 0107530	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  91-49 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a personality 
disorder.

3.  Eligibility for treatment for a psychosis under 38 
U.S.C.A. § 1702 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
RO that, among other things, denied claims of entitlement to 
service connection for a psychiatric disorder (then 
characterized as schizophrenia), and a personality disorder.  
Eligibility for VA medical treatment under 38 U.S.C. § 602 
(re-codified at 38 U.S.C.A. § 1702 (West 1991) was also 
denied.  The veteran was notified of these denials by a 
letter in December 1990.  The veteran testified at a hearing 
at the RO in December 1991.  Previously, this case was before 
the Board in January 1993 when it was remanded for additional 
development. 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining additional treatment records.  The veteran 
has reported that he was hospitalized or received outpatient 
treatment care for psychiatric problems from the following:  
Beth Israel Hospital (1976), Dr. Francis Gaglirardri 
(January 1980), Elmhurst Hospital Center (since August 1990) 
(see August 1990 VA Form 21-526); Elmhurst Hospital Center's 
mental hygiene clinic (since April 1983) (see October 1990 
correspondence from M. Kider, M.D.); Beth Israel (1978), 
Creadmere on Long Island, New York (1983) (see July 1991 VA 
Form 21-526); Long Island Jewish Hospital (since 1974), 
Queens Hospital Center (see April 1995 written statement); 
Beth Israel (3-month stay in 1974 or 1976), and Queens 
General Hospital (3-month stay in 1994) (see September 1998 
VA examination report and veteran's authorization forms).  A 
review of the record reveals that these records have not been 
associated with the claims file; yet, such records may be 
pertinent to the veteran's claim.  

A July 1999 Report of Contact indicates that the veteran's 
Social Security Administration (SSA) records were destroyed.  
However, the SSA decision, or any supporting documentation 
for such decision, is not part of the record making it 
unclear whether the veteran is receiving any Social Security 
benefits and, if so, whether such benefits were based on any 
disability at issue.  Nevertheless, in order to ensure that 
his claims are adjudicated on the basis of a complete 
evidentiary record, these records should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

The veteran and his representative allege that the veteran 
suffers from a psychiatric disability, including 
schizophrenia, which was caused by medications the veteran 
was given during service.  He testified in December 1991 that 
prior to service he had been treated for heroin addiction and 
that he was given Thorazine in service.  He further testified 
that it was his contention that the Thorazine caused his 
current psychiatric disability.  His service medical records 
show that, in November 1966, it was noted that he had a 
history of heroin use and was an addict.  He was given 
Thorazine.  On the veteran's November 1966 separation 
examination report, passive aggressive personality and drug 
habituation were noted.  

Based on the evidence of record, the Board agrees with the 
veteran's representative that no medical opinion has been 
provided on the possible effects of treatment with Thorazine 
during military service or on the question of whether any 
currently diagnosed psychiatric disability is otherwise 
attributable to service.  In this regard, the Board finds 
that further evidentiary development is necessary to obtain 
more definitive evidence on these points.  Therefore, to 
satisfy VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion is required 
from an expert who has reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
psychiatric problems that has not already 
been made part of the record, including 
treatment records identified in this 
remand, if any, and ensure that all 
pertinent records of private treatment 
have been procured for review.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should contact the SSA to 
obtain any records pertinent to the 
veteran's receipt of Social Security 
benefits as well as the medical records 
relied upon when SSA addressed such a 
claim.

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
probable etiology of any psychiatric 
disability.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed psychiatric disability 
originated in, or is otherwise traceable 
to, military service.  The examiner 
should also provide an opinion as to the 
medical probabilities that any currently 
diagnosed psychiatric disability is 
attributable to the Thorazine prescribed 
during service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


